Case 5:18-cr-00300-SMH-MLH Document 38 Filed 05/12/20 Page 1 of 4 PageID #: 269



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 18-00300-01

 VERSUS                                           JUDGE S. MAURICE HICKS, JR.

 DEUNDRE FLEEKS                                   MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM ORDER

        Before the Court is a pro se Motion for Release to Home Confinement (Record

 Document 35) filed by Defendant Deundre Fleeks (“Fleeks”). Pursuant to the CARES

 Act, Fleeks asks to finish his sentence on home conferment due to the COVID-19

 pandemic. See id. 1 He believes he faces a real danger of contracting the virus while

 incarcerated at Oakdale I. See id. The Government has responded in opposition to

 Fleeks’ motion. See Record Document 37.

        On December 13, 2018, Fleeks pled guilty to a Bill of Information charging him with

 one count of financial fraud in violation of Title 20, United States Code, Section 1097(a).

 See Record Documents 6 & 8. On July 25, 2019, he was sentenced to an eighteen month

 term of imprisonment. See Record Documents 13 & 15. Fleeks is currently incarcerated

 at Oakdale I.

        Title 18, United States Code, Section 3624(c)(2) provides that the Bureau of

 Prison’s (“BOP”) authority to release a prisoner “may be used to place a prisoner in home

 confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or




 1Fleeks has not moved for compassionate release under Title 18, United States Code,
 Section 3582(c)(1)(A). Any such motion would be unsuccessful at this stage, as Fleeks
 has not submitted evidence that he has exhausted administrative remedies within the
 BOP.
Case 5:18-cr-00300-SMH-MLH Document 38 Filed 05/12/20 Page 2 of 4 PageID #: 270



 6 months.” Under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

 Pub. Law 116-136, enacted on March 27, 2020, “if the Attorney General finds that

 emergency conditions will materially affect” BOP functioning, the BOP Director may

 “lengthen the maximum amount of time for which [he] is authorized to place a prisoner in

 home confinement” under Section 3624(c)(2). Pub. L. 116-136, § 12003(b)(2). On April

 3, 2020, the Attorney General found such conditions existed, stating “emergency

 conditions [created by COVID-19] are materially affecting the functioning” of the BOP.

 See Memorandum from Attorney General William Barr to Director of Bureau of Prisons,

 Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (April 3,

 2020),     available   at   https://www.justice.gov/file/   1266661/download    (last   visited

 4/20/2020). Thus, the BOP director now has the authority to grant home confinement to

 a larger group of prisoners. See id.

          Section 3621(b) provides that the BOP “shall designate the place of the prisoner’s

 imprisonment.” 18 U.S.C. § 3621(b). The BOP considers bed availability, the prisoner’s

 security designation, his programmatic needs, his mental and medical health needs, his

 faith-based needs, recommendations of the sentencing court, other security concerns of

 the BOP, and the proximity to his primary residence. See id. “A designation of a place

 of imprisonment under [Section 3621] is not reviewable by any court.” Id. The Fifth Circuit

 has followed this statutory directive, stating “a prisoner has no liberty interest or right to

 be housed in any particular facility, and the BOP has wide discretion in designating the

 place of a prisoner’s imprisonment.” Siebert v. Chandler, 586 Fed.Appx. 188, 189 (5th

 Cir. 2014), citing Olim v. Wakinekona, 461 U.S. 238, 244-245, 103 S.Ct. 1741, 1745

 (1983) and 18 U.S.C. § 3621(b).



                                           Page 2 of 4
Case 5:18-cr-00300-SMH-MLH Document 38 Filed 05/12/20 Page 3 of 4 PageID #: 271



       The CARES Act does in fact grant broad discretion to the BOP regarding release

 to home confinement. However, such decisions still remain exclusively with the BOP.

 Nothing in the CARES Act changed the statutory authority granted in Section 3621(b) and

 this Court still lacks the power to order home confinement under the CARES Act. See

 generally United States v. Williams, No. CR 2:12-539, 2020 WL 1940836, at *2 (S.D. Tex.

 Apr. 22, 2020) (“While the CARES Act allows the BOP Director to lengthen the amount

 of time a prisoner may be placed in home confinement, nothing in the Act grants individual

 prisoners the right to serve the remainder of their sentence in home confinement. The

 BOP still has exclusive authority to determine where a prisoner is housed. 18 U.S.C. §

 3621(B).”); United States v. Read-Forbes, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,

 2020) (“While the CARES Act gives the BOP broad discretion to expand the use of home

 confinement during the COVID-19 pandemic, the Court lacks jurisdiction to order home

 detention under this provision.”); United States v. Engleson, 2020 WL 1821797, at *1

 (S.D.N.Y. Apr. 10, 2020) (while court can recommend, ultimate decision whether to

 release inmate to home confinement rests with BOP); United States v. Hembry, 2020 WL

 1821930, at *2 (N.D. Cal. Apr. 10, 2020); United States v. Carter, 2020 WL 1808288, at

 *2 (S.D. Ind. Apr. 9, 2020); United States v. Garza, 2020 WL 1485782, at *1 (S.D. Cal.

 Mar. 27, 2020).




                                        Page 3 of 4
Case 5:18-cr-00300-SMH-MLH Document 38 Filed 05/12/20 Page 4 of 4 PageID #: 272



       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Fleeks’ pro se Motion for Release to Home Confinement

 (Record Document 35) be and is hereby DENIED.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 12th day of May, 2020.




                                      Page 4 of 4
